Citation Nr: 1547035	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chronic maxillary sinusitis.

2.  Entitlement to an increased (compensable) rating for hepatomegaly.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel









INTRODUCTION


The Veteran had active duty service from June 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the rating period, chronic maxillary sinusitis has been manifested by epistaxis, sneezing and headaches; the Veteran has less than six non-incapacitating episodes per year of sinusitis and no incapacitating episodes of sinusitis.  

2.  During the rating period, hepatomegaly has not required medication and has not manifested symptoms such as weakness, anorexia, abdominal pain and malaise.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chronic maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 and General Rating Formula for Sinusitis (2014).

2.  The criteria for a compensable disability rating for hepatomegaly have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7312 (2014)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a September 2009 letter fulfilled the requirements of Vazquez.  The September 2009 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life. The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations in December 2009 and July 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's sinusitis and hepatomegaly disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Increased Rating Claims

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Chronic Maxillary Sinusitis

A July 1965 rating decision granted service connection for chronic maxillary sinusitis and assigned a 10 percent rating from May 1964.  A claim for an increased rating was received in August 2009.  A February 2010 rating decision continued a 10 percent rating for chronic maxillary sinusitis.

Chronic maxillary sinusitis is currently rated according to Diagnostic Code 6522.  Diagnostic Code 6522 provides that a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum rating of 30 percent is assignable for allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  

Sinusitis is rated under a General Rating Formula.  Various types of sinusitis are listed at Diagnostic Codes 6510 through 6514.  A 10 percent rating is warranted for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note following the General Rating Formula provides that an incapacitating episode of sinusitis is defined as one requiring bed rest and treatment by a physician.  See Note to DC 6514.

A private treatment record dated in June 2009 shows that the Veteran reported a problem with nosebleeds.  On examination, the Veteran was alert and oriented.  His nose was decongested with Neo-Synephrine.  There was some ectatic vasculature on the right anterior septum that was cauterized with silver nitrate.  The left side was clear.  The physician's impression was epistaxis from dryness.  He was placed on a program of gel.

A VA outpatient treatment record dated in June 2009 reflects that the Veteran was seen with a history of right epistaxis, which was evaluated 5 weeks earlier in urgent care.  The Veteran reported that silver nitrate cautery was performed, and he had not had bleeding since then.  Examination showed that the septal mucosa was dry, but there was no significant crusting or excoriation.  There were no superficial suspicious vessels noted to the right anterior septum or the left anterior septum that would be amenable to cautery.  There was no sign of bleeding.

Upon VA examination in December 2009,  the examiner noted that the claims file was reviewed.  The Veteran reported occasional sneezing, congestion and sinus symptoms.  He reported self-limited nosebleeds on the right about 3 to 4 times a week.  The report noted that the right side was cauterized in June 2009.  His current treatment was described as topical salve on the right nostril on a nightly basis.  There was no history of hospitalization or surgery.  The Veteran did not have any incapacitating episodes requiring 4 to 6 weeks of antibiotic treatment.  There were four non-incapacitating episodes per year with symptoms of purulent drainage and sinus pain.  The episodes of sinusitis were 5 to 6 days in duration.  Sinus x-rays showed mild right lateral septal deviation and normal appearing paranasal sinuses.  

The Veteran had a VA examination in July 2013.  The examiner indicated that the claims file was reviewed.  The Veteran reported that he had to visit the emergency room in January 2013 due to nasal bleeding/ epistaxis and was treated with silver nitrate.  The Veteran reported occasional runny nose.  He reported that his allergies were improved since he lived in California.  He reported that he had maxillary sinusitis once to twice a year.  

The examiner noted diagnoses of sinusitis and rhinitis.  Symptoms attributable to sinusitis included headaches.  The examiner described occasional right front or maxillary headaches, just a few times a year and none currently.  The Veteran had not had incapacitating episodes of sinusitis requiring prolonged treatment with antibiotics in the past 12 months.  There was no history of sinus surgery.  

The examiner indicated that the Veteran had nasal obstruction greater than 50 percent on both sides due to rhinitis.  He did not have complete obstruction of one side due to rhinitis.  Permanent hypertrophy of the turbinates was noted.  There were no nasal polyps and no granulomatous conditions.  An x-ray showed that the paranasal sinuses were normally developed and aerated.  There was no evidence of mucosal thickening or fluid.  

After a review of the record, the Board finds that the criteria for an increased disability rating for chronic maxillary sinusitis are not met.  The above evidence establishes that, during the appeal period, the Veteran's sinusitis and rhinitis disabilities were manifested by occasional runny nose, sneezing, congestion and nosebleeds and by nasal obstruction greater than 50 percent on both sides.   
The criteria for a 30 percent rating under Diagnostic Code 6522 are not met, as the evidence does not show that rhinitis is manifested by allergic or vasomotor rhinitis with polyps.  

The Board also finds that the criteria for a rating in excess of 10 percent under the General Rating Formula for Sinusitis have not been met.  A 30 percent rating under the General Rating Formula requires evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.   In this case, the evidence shows, at most, four non-incapacitating episodes of sinusitis during a 12-month period.  In this regard, the 2009 VA examination showed approximately four non-incapacitating episodes of sinusitis per year.  The 2013 examination indicated that there were no incapacitating or non-incapacitating episodes of sinusitis in the prior 12 months.  Accordingly, as the evidence does not reflect that the Veteran's disability is manifested by three incapacitating episodes or six non-incapacitating episodes of sinusitis per year, the criteria for a rating in excess of 10 percent under the rating criteria for sinusitis are not met.  

The Board has considered whether a higher rating is warranted under other diagnostic codes for diseases of the nose and throat.  There are no findings of rhinoscleroma.  As such, a higher disability rating  is not assignable under Diagnostic Code 6523.  The July 2013 VA examiner found that the Veteran did not have any granulomatous conditions.  Accordingly, a higher rating is not warranted under Diagnostic Code 6524.  38 C.F.R. § 4.97. 

For these reasons, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for chronic maxillary sinusitis.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating for hepatomegaly

A July 1965 rating decision granted service connection for hepatomegaly and history of esophageal varices.  A 30 percent rating was assigned from May 1964.  A non-compensable (0 percent) rating has been in effect since April 1968.  A claim for an increased rating was received in August 2009.  

Hepatomegaly is rated under Diagnostic Code 7312, which pertains to cirrhosis of the liver, primary biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  A 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain and malaise.  A 30 percent rating is warranted with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  A 50 percent rating is warranted with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is warranted with a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating is warranted with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment:  ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  

Upon VA examination in December 2009, the Veteran reported that he was hospitalized during service due to hepatitis and variceal bleeding.  He reported that he had not had hospitalizations due to his liver in many years.  The examiner noted that there were no apparent hepatic symptoms, acute exacerbations or gastrointestinal bleeding in decades.  The examiner noted that the Veteran stopped drinking in 1992 due to results of liver tests.  

The Veteran had a VA examination in July 2013.  The examiner indicated that the claims file was reviewed.  The examiner noted a history of esophageal varices in cirrhosis of the liver.  The examiner noted that the Veteran had a history of a diagnosis of hepatomegaly with complications consistent with esophageal varices secondary to Laennec cirrhosis of the liver.  The examiner noted that the Veteran quit drinking a long time ago, and there was no more liver condition reported.  His liver function tests were normal.  The Veteran did not require continuous medication for a liver condition.  He did not currently have signs and symptoms attributable to a liver condition, such as fatigue, malaise, anorexia, nausea, vomiting, arthralgia and weight loss.  The Veteran had not been diagnosed with hepatitis C.  The Veteran had not had incapacitating (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) in the past 12 months.  He did not currently have signs or symptoms attributable to cirrhosis of the liver.  

The Board finds that the criteria for a compensable rating for hepatomegaly have not been met.  The criteria for a compensable rating under Diagnostic Code 7312 have not been met, as the evidence does not show that the Veteran's disability is manifested by symptoms such as weakness, anorexia, abdominal pain and malaise.  The 2009 and 2013 VA examinations indicated that the Veteran does not have 
signs or symptoms of a liver condition.  Accordingly, the evidence does not more nearly approximate the criteria for a compensable disability rating. 

For these reasons, the preponderance of the evidence is against the claim for a compensable disability rating for hepatomegaly.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities.  The rating criteria pertaining to the service-connected sinusitis consider the frequency of episodes of sinusitis and whether such episodes are incapacitating.  The rating criteria for liver disabilities consider symptoms such as weakness, anorexia, abdominal pain and malaise.  Moreover, there is no demonstration of the governing norms, such as frequent hospitalization or "marked interference" with employment, due to these service-connected disabilities.  

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, the Veteran is currently in receipt of a TDIU rating for the entire period on appeal.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 10 percent for chronic maxillary sinusitis is denied.

A compensable disability rating for hepatomegaly is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


